Dewey, J.
Independently of the evidence of the previous stipulation on the part of the defendant to sign the note, the fact of its signature by him several months after its date and its execution by the other signer, would have been a fatal objection to the maintenance of the present action. Mecorney v. Stanley, 8 Cush. 85.
But the case discloses an agreement on the part of the defendant, prior to the date of the note, that if the plaintiff would furnish money to Enos B. Phillips, the other signer, he would sign the note. The jury have found, not only this promise to become jointly bound with Enos B. Phillips, but that the plaintiff lent this sum to Enos B. Phillips on the faith of that promise, and that the defendant put his name on the back of the note, in pursuance of that promise. This obviates the objection relied upon, and brings the case fully within the principle settled in Moies v. Bird, 11 Mass. 436, where it was held, that although the signing of the note by the defendant was subsequent to the making of the note by the principal, yet his act of signing ought to be referred to the date of the original execution of the note, and that the party signing in execution of a previous promise must be held to assent to such a reference, so that he would be considered as having placed his name on the note at the time it bore date.
In this view of the case, it is the ordinary case of a third person writing his name on the back of an unindorsed n >te, and thus making himself chargeable as a joint promisor. The fact that Enos B. Phillips made no agreement to procure any other signer as security, and that this previous stipulation was between the defendant and the payee of the note, does not affect the liability of the defendant to the present plaintiff. Whether, in case of payment by the defendant, he can recur to Enos B. Phillips, and maintain an action against him, for moneys paid for him under a liability assumed without previous request by him, may present a different question.

Exceptions oi erruled.

William H. Phillips then moved in arrest of judgment, be*287cause the plaintiff, since the allowance of the exceptions, had taken judgment and execution against Enos B. Phillips.
But the Court, upon the ground that the St. of 1852, c. 312, § 3, authorized a separate judgment and execution against one of two joint and several promisors, Overruled the motion.